Citation Nr: 0903025	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  08-34 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include whether new and material evidence has 
been received to reopen the previously-denied claim.  

2.  Entitlement to service connection for anxiety neurosis, 
to include whether new and material evidence has been 
received to reopen the previously-denied claim  

(The veteran's appeal regarding the issue of service 
connection for a cervical spine disorder is the subject of a 
separate decision.)  



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from February 1951 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 RO rating decision 
that denied the veteran's petition to reopen the previously-
denied claim of service connection for a back disorder, and a 
July 2008 RO rating decision that denied the veteran's 
petition to reopen the previously-denied claim of service 
connection for anxiety neurosis.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in October 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp 2008).

The Board's decision on the issue of service connection for a 
low back disorder is set forth hereinbelow.  

The now reopened claim of service connection for anxiety 
neurosis is addressed in the REMAND portion of this decision 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The RO issued a rating decision in March 1994 that a 
petition to reopen the previously-denied claim of service 
connection for a low back disorder, and also denied service 
connection for anxiety neurosis on the merits; the veteran 
was notified of the denial but did not appeal.  

3.  The evidence received since March 1994 pertaining to the 
claim of service connection for low back disorder and an 
anxiety neurosis is neither cumulative nor redundant of 
evidence of record at the time of the prior denial, relates 
to unestablished facts necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claims.  

4.  The credible lay evidence of record establishes that the 
veteran was injured in a motor vehicle accident in service.  

5.  The currently demonstrated low back condition manifested 
by degenerative changes is shown as likely as not to be due 
to the veteran's in-service motor vehicle accident.  



CONCLUSIONS OF LAW

1.  The March 1994 rating decision denying the claim of 
service connection for anxiety disorder and denying a 
petition to reopen the claim of service connection for a back 
disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

2.  As evidence received since the March 1994 rating decision 
is new and material, the criteria for reopening the claims of 
service connection for a back disorder and for anxiety 
neurosis are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).  

3.  By extending the benefit of the doubt to the veteran, his 
low back disability manifested by degenerative changes is due 
to an injury that was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, and in view of the fully favorable 
action taken hereinbelow, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue herein decided has been accomplished.  


II.  Analysis

A.  Petition to reopen a previously-denied claim

Historically, the RO denied service connection for a back 
disorder and anxiety on the merits in a rating decision 
issued in May 1976.  The claim of service connection for a 
back disorder was reopened and denied on the merits in a 
rating decision in February 1981.  The veteran did not appeal 
either decision.  

The veteran submitted a new claim for service connection for 
both claimed disabilities in September 1993; the RO sent the 
veteran a notice letter in October 1993 advising him that 
"material" evidence to reopen his claim would need to show 
that the disabilities were in fact incurred in or aggravated 
by service.  

In a March 1994 rating decision the RO denied the claim for 
anxiety neurosis on the merits, and also declined to reopen 
the claim for a back disorder based on a finding that new and 
material evidence had not been received.  The veteran was 
notified of the denial but did not appeal.  

The March 1994 rating decision is the last denial for any 
reason prior to the claims now on appeal before the Board.  

As the veteran did not appeal the March 1994 RO rating 
decision, that decision is final as to the evidence then of 
record and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim 
for a back disorder in September 2001, and his instant 
petition to reopen his claim for anxiety disorder in January 
2008.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

As noted, the veteran was advised that to be "material" new 
evidence must show that the disability was incurred in or 
aggravated by service.  

The evidence received since March 1994 regarding the claimed 
back disorder includes a notarized statement from the 
veteran's sister, received in November 2001, that asserts the 
veteran returned home to attend their mother's funeral in 
April 1952 (shortly after the alleged motor vehicle accident 
in January 1952) and that he told her at that time that he 
had recently injured his back and neck when a jeep he was 
driving was rear-ended by a milk delivery truck.  The account 
by the sister, purported to be reasonably contemporaneous 
with the accident in question, corresponds closely to the 
veteran's own account of the accident. 

This lay evidence accordingly directly addresses the reason 
the claim for a back disorder was denied on the last 
adjudication on the merits, and is therefore material.  

The Board notes in this regard that "new and material 
evidence" can be construed as that which would contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability or injury, even when it 
would not be enough to convince the Board to grant the claim.  
Hodge, 155 F.3d 1356.  

In regard to the claim of service connection for anxiety, the 
Board's action below and in a separate decision grant service 
connection for a cervical spine disorder and for a low back 
disorder.  The medical treatment records indicate that the 
veteran might have an acquired psychiatric disorder that was 
due to or aggravated by his service-connected back 
disability, raising a prima facie case for secondary service 
connection.  

An appellant's alternative theories of service connection are 
encompassed within a single claim.  Roebuck v. Nicholson, 20 
Vet. App. 307 (2006); see also Bingham v. Principi, 18 Vet. 
App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  
As the RO has not yet adjudicated the question of secondary 
service connection for an acquired psychiatric disorder, it 
is necessary to reopen the claim at this point to do so.  

The Board accordingly finds that new and material evidence 
has been received to reopen the claims of service connection 
for a low back disorder and an anxiety neurosis.  The 
veteran's appeal is granted to that extent.  


B.  Entitlement to service connection

As the Board's decision has reopened the previously-denied 
claim for adjudication on the merits, the Board will review 
all the evidence of record that relates to the issue.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

In this case, the veteran is claiming service connection for 
a low back disorder.  The veteran is competently diagnosed 
with lumbar spine degenerative joint disease.  Accordingly, 
the first element of service connection - medical evidence of 
a claimed disability - is satisfied.  

The veteran has asserted, in his correspondence to VA and in 
multiple personal hearings, that his claimed low back 
disorder originated in a motor vehicle accident in January 
1952 while he was stationed at Fort Jackson, South Carolina.  

The veteran asserts that a jeep he was driving was rear-ended 
by a civilian milk delivery truck in an accident off-post.  
The veteran asserts that he was treated intermittently 
thereafter during service for symptoms consistent with a neck 
and low back injury.  

The Board notes at this point that the veteran's STR are not 
on record and are presumed to have been destroyed in a fire 
at the National Personnel Records Center (NPRC); the file 
shows that the RO made diligent but unavailing attempts to 
obtain STR from alternative sources.  Attempts have been made 
by the RO and by the veteran to corroborate the accident 
through military channels and through the civilian police 
department, but all such efforts have been unavailing.  

Where the service medical records were destroyed, the veteran 
is competent to report about factual matters about which he 
had firsthand knowledge, including experiencing pain during 
service, reporting to sick call, and undergoing treatment.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Also, the morning reports from the veteran's unit at the time 
of the alleged accident (H Company, 200th Infantry Regiment, 
31st Infantry Division, Fort Jackson) and his subsequent unit 
(478th Engineer Company, U.S. Army Europe, Landes de Bussac 
and Croix Chapeau, France) show intermittent periods of 
outpatient sick call and an inpatient hospitalization (in La 
Rochelle, France), although morning reports do not show the 
nature of the medical problem being treated.  

Finally, the veteran's sister submitted a notarized letter to 
VA stating the veteran returned home to attend their mother's 
funeral in April 1952 (shortly after the alleged motor 
vehicle accident in January 1952) and told her at that time 
he had recently injured his back and neck when a jeep he was 
driving was rear-ended by a milk delivery truck.  The account 
by the sister corresponds closely to the veteran's own 
account of the accident.  

The Board finds that the letter from the veteran's sister 
corroborates that the veteran had a motor vehicle accident 
during military service, particularly as the veteran's STR 
are presumed to have been destroyed while in government 
custody.  

The Board notes in this regard that, in such situations, case 
law does not lower the legal standard for proving a case of 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Accordingly, the second element of service connection - 
evidence of an injury in service - is satisfied, and the 
remaining question is medical evidence of nexus between the 
injury in service and the claimed disability.  

A number of non-VA practitioners have asserted a nexus 
between military service and the claimed low back disorder.  
For example, Dr. SRB (a physician) stated in July 2001 that 
the current arthritis of the neck and low back was consistent 
with an injury in the early 1950's.  

In June 2001, Dr. RMB (a chiropractor) stated that the 
veteran's degenerative changes were consistent with post-
trauma conditions; Dr. RMB subsequently stated in November 
2004 that the veteran's musculoskeletal problems "most 
likely" originated from the motor vehicle accident in 
service, and specifically that lumbar disc syndrome L5-S1 
with associated myospasm and neuritis was consistent with 
post trauma conditions.  

Finally, Dr. FAG (an orthopedic surgeon) stated in October 
2007 that there was a clear causal nexus with the motor 
vehicle accident in 1952in which the veteran sustained an 
injury to the motion segments of both the cervical and 
thoracolumbar spine, with sequential changes culminating in 
the present diagnosis.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

Further, it is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
 
The non-VA practitioners in this case have articulated strong 
opinions of nexus, and supported those opinions with clinical 
rationale and citation to the veteran's medical history.  

Further, there is no conflicting medical evidence of record 
to call these opinions into question.  A VA physician 
reviewed the file in January 2005 and discussed the cervical 
spine disability (as discussed in a separate decision by the 
Board) but did not address the lumbar or thoracolumbar spine 
at all.  

The Board accordingly finds that the criteria for direct 
service connection for low back degenerative changes are met.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of foregoing, and by resolving all reasonable doubt 
in the veteran's favor, the Board finds that service 
connection for low back degenerative changes is warranted.  


ORDER

Service connection for a low back disability manifested by 
degenerative changes is granted.  


REMAND

The Board has granted service connection for a low back 
disorder (above) and for a cervical spine disorder (separate 
decision).  

A VA mental health clinic note dated in June 2004 shows an 
impression of anxiety disorder not otherwise specified (NOS) 
secondary to general medical condition; the associated 
treatment note shows that the "general medical condition" 
in question is back and neck pain.  The veteran subsequently 
received prescription medications from VA for control of 
depression/anxiety.  

A subsequent VA psychiatric note dated in August 2007 
provides an assessment of PTSD (citing the in-service motor 
vehicle accident), alcohol dependence in remission, and 
depression/anxiety due to medical problems, some of which 
stem from "the accident that caused the PTSD."  

Accordingly, the Board finds that the veteran should be 
afforded a current VA psychiatric examination to determine 
the current diagnosis and to provide an opinion as to whether 
the veteran has an innocently acquired psychiatric disability 
that was incurred in or aggravated by military service or was 
secondary to the now service-connected neck and back 
disabilities.  

The veteran is hereby advised failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the veteran meets the requirements 
of the Court's recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate 
steps to send to the veteran and his 
representative a letter requesting that 
he provide sufficient information, and, 
as necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to the 
claims on appeal.  The RO should ask 
the veteran to submit all pertinent 
evidence in his possession that is not 
already of record, and explain the type 
of evidence that it is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond, 
although VA may decide the claim within 
the one-year period.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.  

3.  The RO should schedule the veteran 
for psychiatric examination at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examiner should 
indicate in the report the entire file 
was reviewed.  

The examination report should include a 
discussion of the veteran's psychiatric 
history and should also address the 
veteran's assertions regarding his 
psychiatric symptoms.  The examiner 
should consider the in-service motor 
vehicle accident in 1952 as having been 
verified by competent lay evidence.  

The examiner should provide a current 
psychiatric diagnosis and should provide 
an opinion as to whether it is at least 
as likely as not (i.e., at least 50 
percent probable) that the veteran has an 
innocently acquired psychiatric disorder 
that had its clinical onset during his 
military service or was caused or 
aggravated by the service-connected 
cervical and thoracolumbar spine 
disabilities.  

The examiner should provide the rationale 
for his or her opinion.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After accomplished the requested 
actions, and any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence.  If any 
benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an SSOC 
that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


